DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/02/2021 and 04/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 1-8, 16 and 18 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are first claimed in the following claims: 
            In claim 1: an X-ray emission means for emitting X-ray beam, one or more X-ray detection means for detecting X-ray beams; an image processing means; a defect candidate detection means for detecting defected candidates; a height measuring means; an image computing means and selection means for judging the state of the defect;
           In claim 2: a distance setting means; an inspection range setting means and a defect judgment means;
            In claim 3: a distance input means; a distance measuring means and a distance correction means;
            In claim 5: a molded resin article position moving means;
            In claim 7: an inspection means and a selection means;
            In claim 8: an inspection means, a selection means and an outer layer forming means;
                   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muller et al. (US Patent 7,035,450 B1). 
              With respect to claim 1, Muller et al. teach a molded resin article inspection apparatus comprising: (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8)

    PNG
    media_image1.png
    631
    520
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    719
    496
    media_image2.png
    Greyscale

an X-ray emission means for emitting X-ray beams through a plurality of paths, one or more X-ray detection means for detecting X-ray beams that have passed through a molded resin article, and an image processing means, wherein the image processing means comprises a defect candidate detection means for detecting defect candidates based on two or more images acquired by the X-ray detection means, a height measuring means using a stereo matching method (see column 2, lines 41-48), an image computing means for performing logical multiplication of the image having recorded height position information obtained by the height measuring means and a defect candidate image obtained by the defect candidate detection means (step 408; Fig. 4), and a selection means for judging the state of the defects candidate from the height position (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8). 
          With respect to claim 2, Muller et al. teach a  molded resin article inspection apparatus as set forth in claim 1 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), wherein the selection means comprises a distance setting means for setting the distance from the X-ray emission means to the molded resin article, an inspection range setting means for setting an inspection range based on the distance and the thickness of the molded resin article, and a defect judgment means for deciding that a defect candidate found in the inspection range is a defect (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).
            With respect to claim 3, Muller et al. teach a molded resin article inspection apparatus as set forth in claim 2 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), wherein the distance setting means comprises a distance input means for inputting a target distance from the X-ray emission means to the molded resin article, a distance measuring means for measuring the distance from the X-ray emission means to the molded resin article, and a distance correction means for calculating the difference between the input value entered by the distance input means and the measured value taken by the distance measuring means and making a correction based thereon so that the distance becomes equal to the input value (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).
            With respect to claim 4, Muller et al. teach a molded resin article inspection apparatus as set forth in claim 1 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), wherein the X-ray emission means comprises one or more X-ray emission means and an X-ray emitting position moving means for moving the one or more X-ray emission means so that X-ray beams are emitted from two or more different positions towards the molded resin article (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).
            With respect to claim 5, Muller et al. teach a molded resin article inspection apparatus as set forth in claim 1 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), wherein the X-ray emission means comprises one or more X-ray emission means and a molded resin article position moving means for moving the molded resin article to two or more positions (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).
            With respect to claim 12, Muller et al. teach an inspection method for molded resin articles designed to emit X-ray beams through a plurality of paths (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), detect X-ray beams transmitted through a molded resin article at one or more positions, detect a defect candidate in a detected X-ray image, measure the height by a stereo matching method, perform logical multiplication of the resulting height information image and the image obtained as a defect candidate, and judge the state of the defect candidate based on the height position (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).
            With respect to claim 13, Muller et al. teach a molded resin article inspection method as set forth in claim 12 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), wherein the selection method is designed to set a distance from the X-ray emitting position to the molded resin article, set an inspection range based on the distance and the thickness of the molded resin article, and decide that a defect candidate found in the inspection range is a defect (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).
            With respect to claim 14, Muller et al. teach a molded resin article inspection method as set forth in claim 13 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), wherein the distance setting method is designed to input a target distance from the X-ray emitting position to the molded resin article, measure the distance from the X-ray emitting position to the molded resin article, and calculate the difference between the input distance value and the measured distance value to make a correction based thereon so that the distance becomes equal to the input value (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).
             With respect to claim 15, Muller et al. teach a molded resin article inspection method as set forth in claim 12 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), wherein the method for emitting X-ray beams through a plurality of paths is designed to move the X-ray emitting position so that X-ray beams are emitted from two or more different positions towards the molded resin article (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).
             With respect to claim 16, Muller et al. teach a molded resin article inspection apparatus as set forth in claim 12 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), wherein the X-ray emission means is designed to emit X-ray beams from one or more positions and move the molded resin article to two or more positions (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8).            
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tahara et al. (US PAP 2008/0056446 A1).
            With respect to claim 1, Tahara et al. a molded resin article inspection apparatus comprising (see abstract; Figs. 2 and 3; paragraphs 0002 and 0026-0030):   

    PNG
    media_image3.png
    358
    377
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    620
    292
    media_image4.png
    Greyscale
an X-ray emission means for emitting X-ray beams through a plurality of paths, one or more X-ray detection means for detecting X-ray beams that have passed through a molded resin article, and an image processing means, wherein the image processing means comprises a defect candidate detection means for detecting defect candidates based on two or more images acquired by the X-ray detection means, a height measuring means using a stereo matching method (see abstract; Figs. 2 and 3; paragraphs 0002 and 0026-0030), an image computing means for performing logical multiplication of the image having recorded height position information obtained by the height measuring means and a defect candidate image obtained by the defect candidate detection means, and a selection means for judging the state of the defects candidate from the height position (see abstract; Figs. 2 and 3; paragraphs 0002 and 0026-0030).
           With respect to claim 12, an inspection method for molded resin articles designed to emit X-ray beams through a plurality of paths (see abstract; Figs. 2 and 3; paragraphs 0002 and 0026-0030), detect X-ray beams transmitted through a molded resin article at one or more positions, detect a defect candidate in a detected X-ray image, measure the height by a stereo matching method, perform logical multiplication of the resulting height information image and the image obtained as a defect candidate, and judge the state of the defect candidate based on the height position (see abstract; Figs. 2 and 3; paragraphs 0002 and 0026-0030).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US Patent 7,035,450 B1) as applied to claims 1 and 12 above, and further in view of Scarr (US Patent 5,085,343).
             With respect to claims 6 and 17, Muller et al. teach a molded resin article inspection apparatus/method as set forth in claims 1 and 12 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8) but fail to explicitly teach that the resin molded article is a member of a high pressure tank. 
           Scarr discloses a system/method for X-ray inspection which explicitly teaches (see column 4, lines 1-16 and column 6, lines 36-44) that the resin molded article is a member of a high pressure tank in order to providing user with high inspection accuracy capabilities and improving manufacturing efficiency of the molded resin articles (column 6, lines 36-43). 
            Muller et al. and Scarr disclose related methods/apparatuses for X-ray inspection of the molded resin article.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings that the resin molded article is a member of a high pressure tank as suggested by Scarr in the method/apparatus of  Muller, since such a modification would provide user with high inspection accuracy capabilities and improving manufacturing efficiency of the molded resin articles.
           With respect to claims 7 and 18, Muller et al. teach a production apparatus for molded resin articles having a molded resin article inspection apparatus as set forth in claim 1 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8), comprising an inspection means having a molded resin article inspection apparatus but fail to explicitly teach a selection means for distinguishing molded resin articles judged to be unacceptable by the inspection means from molded resin articles judged to be acceptable.
           Scarr discloses a system/method for X-ray inspection which explicitly teaches (see column 4, lines 1-16 and column 6, lines 36-44) a selection means for distinguishing molded resin articles judged to be unacceptable by the inspection means from molded resin articles judged to be acceptable in order to providing user with high inspection accuracy and improving manufacturing efficiency of the molded resin articles (column 6, lines 36-43). 
            Muller et al. and Scarr disclose related methods/apparatuses for X-ray inspection of the molded resin article.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings that the resin molded article is a member of a high pressure tank as suggested by Scarr in the method/apparatus of  Muller, since such a modification would provide user with high inspection accuracy capabilities and improving manufacturing efficiency of the molded resin articles.
            With respect to claims 8, 19 and 20, Muller et al. teaches a molded resin article inspection apparatus/method as set forth in claims 1 and 12 (see abstract; Figs. 1 and 4; column 2, lines 41-48 and column 6, line 3 – column 7, line 8) but fail to explicitly teach a high pressure tanks, comprising an inspection means having a molded resin article inspection apparatus, a selection means for distinguishing molded resin articles judged to be unacceptable by the inspection means from molded resin articles judged to be acceptable, and an outer layer forming means for forming an outer layer for reinforcement on the molded resin articles judged to be acceptable. 
           Scarr discloses a system/method for X-ray inspection which explicitly teaches (see column 4, lines 1-16 and column 6, lines 36-44) a high pressure tanks and an inspection means having a molded resin article inspection apparatus, a selection means for distinguishing molded resin articles judged to be unacceptable by the inspection means from molded resin articles judged to be acceptable, and an outer layer forming means for forming an outer layer for reinforcement on the molded resin articles judged to be acceptable in order to providing user with high inspection accuracy and improving manufacturing efficiency of the molded resin articles (column 6, lines 36-43). The method of forming a device is not germane to the issue of patentability of device itself. Therefore, the limitations have not given patentable weight.
            Muller et al. and Scarr disclose related methods/apparatuses for X-ray inspection of the molded resin article.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings that the resin molded article is a member of a high pressure tank and an inspection means having a molded resin article inspection apparatus, a selection means for distinguishing molded resin articles judged to be unacceptable by the inspection means from molded resin articles judged to be acceptable, and an outer layer forming means for forming an outer layer for reinforcement on the molded resin articles judged to be acceptable as suggested by Scarr in the method/apparatus of  Muller, since such a modification would provide user with high inspection accuracy capabilities and improving manufacturing efficiency of the molded resin articles.                 
           It would have been obvious to treat Muller et al. and Scarr as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  The Examiner’s conclusion that claims 6-8 and 17-20 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./     May 18, 2022